Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128620(24)(25)                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  AMERIGO PALARCHIO, as Conservator                                                                    Robert P. Young, Jr.
  and Guardian of LINDA PALARCHIO,                                                                     Stephen J. Markman,
                                                                                                                      Justices
  a legally incapacitated person,

                Plaintiff-Appellee, 

  v      	                                                          SC: 128620     

                                                                    COA: 258847      

                                                                    Wayne CC: 02-238086-NF

  AUTOMOBILE CLUB INSURANCE

  ASSOCIATION,

           Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the motion for immediate consideration and the motion to
  stay the trial are GRANTED. Proceedings in the Wayne Circuit Court are stayed until
  further order of this Court.

        KELLY, J., would deny the motion to stay.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 20, 2005                    _________________________________________
         p1017                                                                 Clerk